Citation Nr: 0722433	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-04 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for lead poisoning.

3.  Entitlement to service connection for asbestosis.

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for panic disorder 
with agoraphobia and dysthymia.  

5.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for temperament 
headaches.

6.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for chronic fatigue 
syndrome.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
September 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2002 and January 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina. 

The record reveals that a November 2004 rating action denied 
the veteran's claim for service connection for post traumatic 
stress disorder (PTSD).  A notice of disagreement is not of 
record.  Accordingly the PTSD claim is not currently in 
appellate status before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

At the February 2007 hearing before the undersigned, the 
veteran's representative requested that the veteran's more 
recent VA medical records be obtained from the Miami and 
Oakland Park VA Medical Centers (VAMCs).  Additionally, the 
veteran's father testified that the veteran received VA 
hospitalization between January 1996 and April 1996.  The VA 
medical records indicate that the veteran was hospitalized at 
the Miami VAMC from January 29, 1996 to April 12, 1996.  The 
VA hospitalization records have not been obtained.  
Accordingly, the veteran's claims must be remanded so that 
his VA medical records may be obtained.

In order to satisfy the legislative intent underlying the 
Veteran's Claims Assistance Act of 2000 (VCAA) notice 
requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, the VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

A February 2005 correspondence which notified the veteran of 
the general requirements of the duty to notify, as it 
pertains to the previously denied claims of service 
connection, informed the veteran that the prior decision 
denying the claims is final and that new and material 
evidence is required in order to reopen the claims.  The 
letter notified the veteran of the evidence that is necessary 
to establish entitlement to service connection and gave the 
definitions of new evidence and material evidence.  Given the 
Court's finding in Kent, the Board finds that the February 
2005 correspondence is deficient, as there was insufficient 
information as to the basis for the final prior denials.  

In the veteran's case, a notice letter which satisfies the 
duty to notify, in the context of reopening the previously 
denied claims, should include a statement indicating the 
basis for the previously denied claims.  The letter should 
also state the type of evidence which would be considered 
material to reopen each claim.  

Note that during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

While the veteran was notified of the evidence necessary to 
substantiate a claim of service connection, he was not 
notified of the type of evidence necessary to establish 
disability ratings or effective dates in the event that 
service connection is granted for any of his claims.  
Therefore, on remand the veteran must be provided with proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include proper notice of the requirements imposed by the 
recent developments in case law.  

In light of the foregoing, the case is REMANDED for the 
following action:

1.  Send the veteran a notice letter 
which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  
The notice letter must describe the 
information and evidence not of record 
that is necessary to substantiate the 
claim to reopen each previously 
disallowed service connection claim.  The 
notice letter should inform the veteran 
about the information and evidence that 
VA will seek to provide; the information 
and evidence the veteran is expected to 
provide; and the notice letter should 
request or tell the veteran to provide 
any evidence in the veteran's possession 
that pertains to the claims.  

To satisfy the notice requirements for 
previously disallowed service connection 
claims, the notice letter must state the 
bases for each denial in the prior 
decision and describe what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were deficient in the 
previous denial.  

The veteran should be provided with 
notice of the elements necessary to 
establish the underlying claim of 
entitlement to service connection.  

The notice letter should also include the 
notice requirements as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice letter 
should include information regarding the 
disability rating and the effective date 
to be assigned in the event that service 
connection is granted for any of his 
claims.  

2.  Obtain copies of the veteran's 
medical records, both inpatient and 
outpatient, from the Miami and Ocean Park 
VAMCs dated from 1992 to 1995 and from 
August 2004 to present.  Also obtain 
copies of the veteran's treatment records 
for his inpatient treatment at the Miami 
VAMC from January 29, 1996 to April 12, 
1996.

3.  After the above actions have been 
accomplished, the RO should re-adjudicate 
the veteran's claims.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, or if a timely 
notice of disagreement is received with 
respect to any other matter, the RO 
should issue a supplemental statement of 
the case for all issues in appellate 
status and inform the veteran of any 
issue with respect to which further 
action is required to perfect an appeal.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



